                 Case 1:21-mc-00005-DAD Document 2 Filed 01/25/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:21-MC-00005-DAD

12                                Plaintiff,            STIPULATION AND ORDER EXTENDING TIME
                                                        FOR FILING A COMPLAINT FOR FORFEITURE
13                          v.                          AND/OR TO OBTAIN AN INDICTMENT
                                                        ALLEGING FORFEITURE
14   APPROXIMATELY $120,533.00 IN U.S.
     CURRENCY,
15
                                 Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant

18 Lotrion White (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about November 5, 2020, claimant filed a claim in the administrative forfeiture

20 proceeding with the U.S. Customs and Border Protection with respect to the approximately $120,533.00

21 in U.S. Currency (hereafter “defendant currency”), which was seized on September 3, 2020.

22          2.      The U.S. Customs and Border Protection has sent the written notice of intent to forfeit

23 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

24 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other

25 than claimant has filed a claim to the defendant currency as required by law in the administrative

26 forfeiture proceeding.
27          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

                                                         1
30
                 Case 1:21-mc-00005-DAD Document 2 Filed 01/25/21 Page 2 of 2

 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 3 the parties. That deadline is February 3, 2021.

 4          4.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to May

 5 4, 2021, the time in which the United States is required to file a civil complaint forfeiture against the

 6 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 7 forfeiture.

 8          5.      Accordingly, the parties agree that the deadline by which the United States shall be

 9 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

10 alleging that the defendant currency is subject to forfeiture shall be extended to May 4, 2021.

11    Dated: January 21, 2021                                 MCGREGOR W. SCOTT
                                                              United States Attorney
12

13                                                     By:    /s/ Kevin Khasigian
                                                              KEVIN C. KHASIGIAN
14                                                            Assistant United States Attorney
15

16    Dated: January 21, 2021                          By:     /s/ Matthew Owdom
                                                              MATTHEW OWDOM
17                                                            Attorney for Potential Claimant
                                                              Lotrion White
18                                                            (Signature approved by email on 1/21/2021)
19                                                    ORDER
20 IT IS SO ORDERED.

21
        Dated:      January 25, 2021
22                                                     UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28

                                                          2
30
